         Case 3:20-cv-01747-PAD Document 70 Filed 07/02/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

TEAL PEAK CAPITAL, LLC;

Plaintiff and Counter Defendant,
                                                     Civil No. 3:20-cv-01747 (PAD)
        AND

JOHN MICHEAL GRZAN AND
NAMRATA KHIMANI

Counter Defendant,

        V.                                          BREACH OF CONTRACT; SPECIFIC
                                                    PERFORMANCE OF CONTRACT;
ALAN BRAM GOLDMAN;                                  REIMBURSEMENT OF FUNDS, COSTS
                                                    AND EXPENSES
Defendant and Counter Claimant.



              ALAN BRAM GOLDMAN’S MOTION TO STAY DISCOVERY


TO THE HONORABLE COURT:

COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and respectfully states and prays the following:

   I.        INTRODUCTION

        1.     Mr. Goldman respectfully requests a stay of all parties’ discovery obligations until

   this Court rules on Mr. Goldman’s Motion to Dismiss (hereinafter, the “Motion”). See Docket

   No. 63. Given the possibility that Teal Peak Capital LLC’s (hereinafter, “TPC”) causes of

   actions are inapplicable as a matter of law, it would be imprudent to engage in a potentially

   needless and costly discovery.


                                                1
        Case 3:20-cv-01747-PAD Document 70 Filed 07/02/21 Page 2 of 4




II.         MOTION TO STAY STANDARD

       1.     According to the Supreme Court, United States District Courts have “broad

discretion to stay proceedings as an incident to its power to control its own docket.” Clinton v.

Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North Am. Co., 299 U.S. 248 (1936)). This

discretionary power to control its own docket is seen through the lens of preserving the

“economy of time and effort for itself, for counsel, and for litigants.” Landis, 299 U.S. at 254-

55.

       2.     Courts, in the exercise of their discretionary power, tend to defer or stay discovery

while a motion to dismiss is pending. See Jimenez v. Nielsen, 326 F.R.D. 357, 361 (D. Mass.

2011); Guttenberg v. Emery, 26 F.Supp.3d 88, 97 (D.D.C 2014). Given the potential outcome

of dismissal, Courts can utilize this discretion to avoid the unwanted, yet frequent, exploitation

of flexible pretrial discovery rules. See Herbert v. Lando, 441 U.S. 153, 179 (1979) (Justice

Powell concurring).

       3.     In deciding to exercise its discretionary power to stay proceedings, the court should

balance the interests of the parties and the Court. See Landis, 299 U.S. at 254-55.

III.        ARGUMENT

       1.     The potentially excessive cost of time, effort, and money to this Court and the

parties involved should, respectfully, move the Court to stay discovery proceedings pending

the resolution of the Motion. TPC’s causes of action could, in all probability, be dismissed at

least in part, if not whole.

       2.     Mr. Goldman’s Motion relies on Clause 15 of the Option to Purchase Agreement,

which unequivocally limits the remedies TPC would have in the case of Mr. Goldman’s



                                                2
         Case 3:20-cv-01747-PAD Document 70 Filed 07/02/21 Page 3 of 4




   default. Namely, TPC’s causes of action are not supported by the applicable law between the

   parties, the Option to Purchase Agreement. See S.L.G. Irizarry v. S.L.G. García, 155 D.P.R.

   713, 725, 2001 WL 1555664,        P.R. Offic. Trans.    (2001). Peculiarly, the Option to Purchase

   Agreement does not consider Specific Performance, Damages for Loss of Rent, nor Damages

   representing potential proceeds TPC would have earned if it sold the property, as valid

   remedies in the event that Mr. Goldman defaults. See Docket No. 50, Exhibit 1, Clause 15.

   Therefore, because “the terms of the contract are clear and leave no doubt as to the intentions

   of the contracting parties, the literal sense of its stipulations shall be observed.” S.L.G. Irizarry,

   155 D.P.R. at 725 (quoting 31 L.P.R.A. § 3471).

        3.     Furthermore, if this Court were to stay discovery, it would not cause any harm to

   TPC as it has yet to notify any request for discovery.

        4.     In light of the foregoing, if this Honorable Court were to grant Mr. Goldman’s

   Motion, said action would eliminate the need of discovery, or at the very least limit its scope,

   thereby significantly preserving the economy of time and effort for itself, counsel, and the

   parties involved.

   WHEREFORE Alan Bram Goldman very respectfully requests that the Court stay discovery

proceedings in this case, pending a ruling on his Motion to Dismiss. This request is made in good

faith and in the best interest of both parties and the Court, as it will avoid undergoing significant

litigation costs and will economize this Court’s time and efforts if it were to rule in Alan Bram

Goldman’s favor.

               RESPECTFULLY SUBMITTED.

               In San Juan, Puerto Rico, this 2nd day of July 2021.



                                                   3
          Case 3:20-cv-01747-PAD Document 70 Filed 07/02/21 Page 4 of 4




                                                                    Attorney for Alan Bram Goldman
                                                                            McConnell Valdes LLC
                                                                                    PO BOX 364225
                                                                   San Juan, Puerto Rico 00936-4225
                                                                             270 Ave. Munoz Rivera
                                                                                  Hato Rey, PR 0918
                                                                                    T: 787-250-5604

                                                                     By: s/ Antonio A. Arias-Larcada
                                                                              Antonio A. Arias, Esq.
                                                                                   USDC-PR 204906
                                                                                    aaa@mcvpr.com



       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send

notice electronically to all counsel at their address of record.


Date: July 2, 2021.                                    By: s/Antonio A. Arias-Larcada
                                                                       Attorney




                                                  4
